                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA
   Plaintiff,                                      Criminal no. 19-647 (RAM)
                 v.

 EDGARDO SANCHEZ SOSA
   Defendant.
              MOTION REQUESTING MODIFICATION OF RELEASE CONDITIONS

TO THE HONORABLE COURT:

       Comes now the defendant, Mr. Sanchez Sosa, and respectfully states and prays as follows:

       1.      Mr. Sanchez Sosa is currently on bond pending the resolution of his criminal matter.

       2.      This Court previous granted his prior requests for modifications to the release

conditions for the purpose of removing items from his metropolitan home.

       3.      Mr. Sanchez Sosa still needs to remove many items within the property, clean-up

and fix the normal wear and tear of the home, and then explore the possibility of renting the house.

       WHEREFORE, it is respectfully requested that this Honorable Court authorize Mr.

Sanchez Sosa to accomplish these tasks starting on Friday, November 22 until Sunday, November

24, 2019, and therefore authorize that his daily schedule is modified accordingly, from 8:00 a.m.

– 7:00 p.m.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 18th day of November 2019.

       I HEREBY CERTIFY, that on this date the present document has been filed electronically

and will be available for viewing and downloading from the Court’s CFM/ECF system by U.S.

Attorney’s Office, or the public.

                                    s/ Diego H. Alcalá Laboy
                                     Diego H. Alcalá Laboy
      P.O. Box 12247
    San Juan, PR 00914
    Tel.: (787) 432-4910
   USDC-PR No. 300504
Dalcala@defensorialegal.com
